Citation Nr: 1340097	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for status post arthroplasty derotational type of 5th toe right foot, condylelectomy of the medial plantar condyle at the base of distal phalanx right hallux.  

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and February 2010 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A January 2009 Board decision granted the Veteran's claims for increased ratings for hyperkeratosis of the feet.  An October 2010 Board decision denied the Veteran's claim for service connection for a skin disorder.  Only the two issues noted on the cover page of this decision are currently in appellate status before the Board.
 
In February 2012, the Veteran testified at a hearing before the Board; the transcript is of record.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At her February 2012 hearing, the Veteran asserted that she overused her left wrist keypunching in service.  She reported that her left wrist stiffened up and that she went into the hospital in service to get it checked out.  She stated that they just gave her pain pills.  She asserts that she has a current left wrist disability due to the left wrist strain during service.  At the hearing she asserted that her recent right toe surgery and continuing right toe disability is secondary to her service-connected hyperkeratosis of the feet.  

The Veteran's hearing testimony reveals that VA had just taken X-rays of her left wrist a few days previously and that she had not heard the results yet.  She also testified that she had another VA foot appointment coming up.  Copies of these pertinent VA treatment records must be obtained and associated with her claims file.  38 C.F.R. § 3.159(c)(2).  

The record indicates that the Veteran gets continuing medical treatment through VA.  The records of continuing VA medical treatment are dated up until June 17, 2009.  The Veteran's updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2).  

The Board notes that a February 2010 VA medical opinion regarding whether the Veteran's right 5th toe disability is related to the Veteran's service-connected hyperkeratosis is inadequate.  The reviewing clinician stated that there were no records available to determine the location of the original hyperkeratotic areas.  This is incorrect because the service treatment records include an August 1983 treatment record which indicates that the Veteran had a callus of the right 5th toe.  Consequently, a new medical opinion must be obtained.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that the Veteran was not sent an appropriate VCAA letter concerning her claim for service connection for her right 5th toe disorder.  The Veteran should be provided VCAA notice regarding her claim for a right 5th toe disorder, including notice regarding service connection on a  secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to her claim for service connection for a right 5th toe disorder, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's VA treatment records dated from June 18, 2009 to present. 

3.  After the above has been completed, afford the Veteran a VA medical examination of the right foot.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder began in or is related to the Veteran's military service.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder is due to or caused by the service-connected hyperkeratosis of the right foot.  The examiner should discuss the August 1983 service treatment record which indicates that the Veteran had a callus of the right 5th toe.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right 5th toe disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected hyperkeratosis of the right foot. 

The examiner must provide a complete rationale for all opinions provided.  The examiner must provide separate rationales for causation and aggravation.

4.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


